Citation Nr: 1229113	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hemorrhoids, and if so, whether service connection is warranted.

2.  Entitlement to an initial compensable disability rating for service-connected essential hypertension.

3.  Entitlement to an initial compensable disability rating for service-connected diabetic kidney disease.

4.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II (DMII), with erectile dysfunction.  

5.  Entitlement to a compensable disability rating for service-connected pseudofolliculitis barbae (PFB), prior to February 26, 2010. 

6.  Entitlement to a disability rating in excess of 10 percent for service-connected PFB, as of February 26, 2010. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, dated in February 2006, June 2006, October 2009, May 2010, October 2010, and November 2010.  

In the February 2006 rating decision, the RO, in relevant part, declined to reopen the Veteran's previously denied claim of entitlement to service connection for hemorrhoids and deferred his claim of entitlement to an increased disability rating for PFB.  In June 2006, the RO, in relevant part, denied the claim for an increased disability rating for PFB.  

In the October 2009 rating decision, the RO, in relevant part, denied the Veteran's claim of entitlement to an increased disability rating for DMII, but granted service connection for erectile dysfunction as secondary to service-connected DMII.  Additionally, the RO again declined to reopen the Veteran's service connection claim for hemorrhoids.  

In the May 2010 rating decision, the RO increased the Veteran's disability rating for service-connected PFB to 10 percent, effective February 26, 2010.  

In the October 2010 rating decision, the RO, in relevant part, granted claims of entitlement to service connection for hypertension and diabetic kidney disease and assigned a noncompensable disability rating for each of these disabilities, effective July 12, 2010.  The RO additionally declined once again to reopen the Veteran's claim for service connection for hemorrhoids.  

In the November 2010 rating decision, the RO again denied an increased disability rating for the Veteran's service-connected DMII with erectile dysfunction.

The record reveals that the Veteran additionally perfected appeals with respect to claims of entitlement to service connection for myopia and presbyopia, for posttraumatic stress disorder (PTSD), and for hearing loss.  The claims were denied in the February 2006 and June 2006 rating decisions.  Subsequently, however, his PTSD claim was granted in an August 2011 rating decision.  Additionally, following the issuance of an August 2011 supplemental statement of the case (SSOC) that included the myopia and presbyopia and hearing loss claims, and his claim for an increased rating for PFB, he submitted a new VA Form 9, dated in September 2011, indicating that he only wished to continue his appeal for the PFB claim.  In a September 2011 report of contact note, the RO indicated that they contacted the Veteran and confirmed his desire to withdraw the other issues listed in his SSOC.  Therefore, the claims pertaining to myopia and presbyopia, and hearing loss, are not before the Board.

It appears that the RO was additionally under the impression that the Veteran desired to withdraw his claims for increased disability ratings for hypertension and diabetic kidney disease, as well as his petition to reopen his claim for service connection for hemorrhoids, which were all the subject of an August 2011 statement of the case (SOC).  Thus, in order to clarify the Veteran's intentions to withdraw certain issues on appeal, the Board contacted the Veteran via letter dated in July 2012.  In a July 2012 response, the Veteran indicated that he wished to continue his appeal with respect to his PFB claim, and all claims listed in the August 2011 SOC.  Thus, the issues currently on appeal are as listed on the title page of this decision.

The Board additionally notes that following the October 2009 rating decision, the Veteran submitted a supplemental claim dated in July 2010, indicating his desire to claim or continue claims for an increased rating for DMII and to reopen his service connection claim for hemorrhoids.  The Board construes this supplemental claim form as a timely notice of disagreement with the October 2009 rating decision which denied his increased rating claim for DMII, however, as the RO has not yet issued an SOC with respect to this issue, it will be addressed in the remand portion of the decision below.

The issue of entitlement to service connection for tinea infections of the groin, of the feet, of the lower extremities, and of the upper back has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  The issue was raised in an October 2008 statement from the Veteran's wife, S. O., a January 2008 VA skin diseases examination report, and a June 2011 VA skin diseases examination report.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hemorrhoids, on the merits, and entitlement to increased disability ratings for service-connected essential hypertension, diabetic kidney disease, and DMII, with erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for hemorrhoids was denied by a rating decision dated in December 1971.  He did not appeal that determination.  

2.  The evidence received since the December 1971 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hemorrhoids.

3.  For the entire appellate period, the Veteran's PFB has affected at least 5 percent of his entire body or exposed area, but not more than 20 percent of those areas; systemic therapy involving corticosteroids or other immunosuppressive drugs has not been required.


CONCLUSIONS OF LAW

1.  The December 1971 rating decision that denied the Veteran's original claim of entitlement to service connection for hemorrhoids is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

2.  Evidence received since the December 1971 rating decision that denied entitlement to service connection for hemorrhoids is new and material, and the Veteran's claim of entitlement to service connection for hemorrhoids is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Prior to February 26, 2010, the criteria for a 10 percent disability rating for service-connected PFB were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7 (2011); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2008).

4.  For the entire appellate period, the criteria for a disability rating in excess of 10 percent for service-connected PFB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7 (2011); 38 C.F.R. § 4.118, DC 7806 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on the claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to his increased rating claims for PFB, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in March 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  

Regarding the duty to assist, the RO has obtained the Veteran's private and VA treatment records, and the Veteran has been afforded multiple VA examinations with respect to his claim on appeal.  He has not indicated that there are any outstanding treatment records he wished VA to obtain on his behalf.  While the Veteran contended in a September 2011 VA Form 9 that his PFB was continually increasing in severity, the record reveals that he was examined most recently in June 2011.  The Veteran has not specifically contended that his PFB has increased in severity since that recent examination or that any of his VA examinations were inadequate in any way.  Accordingly, the Board finds that the January 2008, February 2010, and June 2011 VA examination reports of record adequately describe the severity of the Veteran's service-connected PFB for their corresponding time periods, and that remand for additional examination is not required in this case.  

Accordingly, with respect to the PFB claim, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim for an increased rating for his PFB.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, the Board finds that no prejudice results to the Veteran in adjudicating this claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected PFB.

As a result of its decision to reopen the Veteran's claim of entitlement to service connection for hemorrhoids, the Board finds that any failure on the part of VA to notify and/or develop this claim pursuant to the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, cannot be considered prejudicial to the Veteran.

II.  Whether New and Material Evidence has been Submitted to Reopen the Veteran's Service Connection Claim for Hemorrhoids

The Veteran seeks to reopen his claim of entitlement to service connection for hemorrhoids.  His claim was previously denied in a December 1971 rating decision on the grounds that his service treatment records (STRs) did not show treatment from hemorrhoids, and that his October 1971 VA examination report failed to diagnose a current hemorrhoid condition.  The Veteran was notified of the RO's decision and of his appellate rights in a letter from the RO dated on December 27, 1971.  The Veteran did not file a notice of disagreement (NOD) with the December 1971 rating decision and no additional new and material evidence pertinent to his hemorrhoid claim was physically or constructively associated with the claims file within one year of that rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the December 1971 rating decision is final.  See 38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

The Veteran filed a petition to reopen his previously denied claim for entitlement to service connection for hemorrhoids in June 2005.  That petition was denied by the RO in the February 2006 rating decision on the grounds that no new and material evidence had been submitted to reopen the service connection claim.  The Veteran initiated an appeal with respect to that decision by filing a timely NOD and perfected his appeal with respect to that issue by filing a timely VA Form 9 in August 2011, following the issuance of the August 2011 SOC. 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the December 1971 rating decision, the relevant evidence of record included the Veteran's STRs and an October 1971 VA examination report.

Evidence obtained since the December 1971 final denial of his service connection claim for hemorrhoids includes the following:  VA treatment records dated from April 1994 to August 2011, revealing that the Veteran received VA treatment for hemorrhoids on multiple occasions; a January 2008 VA rectum and anus examination report, revealing a diagnosis of hemorrhoids and providing a significant report from the Veteran regarding the etiology of his hemorrhoids; and a May 2009 statement from the Veteran revealing his contention that he suffered from hemorrhoids during his active service.  

The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim for hemorrhoids.  See Shade, 24 Vet. App. at 117-121.  At the time of the final December 1971 rating decision, the evidence of record did not contain a current diagnosis of hemorrhoids or any clear indication from the Veteran that he suffered from hemorrhoids during his service.  Most notably, the evidence received since the December 1971 rating decision provides the additional, necessary diagnosis of hemorrhoids as well as the Veteran's contention that he has suffered from a hemorrhoid condition since his active service.  Therefore, the Board concludes that the Veteran's claim of entitlement to service connection for hemorrhoids is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying service connection claim will be addressed in the remand section.


III.  Increased Rating Claims for PFB

The Veteran was originally granted service connection for PFB in a December 1971 rating decision and was assigned a noncompensable disability rating, effective April 23, 1971.  He filed the instant claim for an increased disability rating for his service-connected PFB in June 2005.  In May 2010, his disability rating was increased to 10 percent, effective February 26, 2010.  He continues to disagree with these rating assignments, and contends that a higher disability rating is warranted.  

	A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  It was held in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's PFB has been evaluated by analogy under 38 C.F.R. §4.118, Diagnostic Code 7806, the criteria for addressing dermatitis or eczema.  During the pendency of his appeal, changes were made to the Schedule for Rating Disabilities for disabilities of the skin, 38 C.F.R. § 4.118, effective October 23, 2008.  See 73 Fed. Reg. 54710 (Oct. 23, 2008); see also 38 C.F.R. § 4.118 (2011).  Because the regulations as amended in October 2008 apply only to claims received by VA on or after October 23, 2008, that version of the skin regulations will not be applied here, as the Veteran's filed his increased rating claim in June 2005.  See id.  In reality, however, the criteria for rating dermatitis or eczema under Diagnostic Code 7806 were not specifically changed by the October 2008 amendments.  Nonetheless, the Board shall consider other rating criteria under 38 C.F.R. § 4.118 that require citation to applicable pre-October 2008 diagnostic codes.

The criteria for rating dermatitis depend, in part, on the percentage of skin affected by the dermatitis and on the use of intermittent systemic therapy.  A rating of 10 percent is warranted where at least 5 percent, but less than 20 percent of the entire body or where at least 5 percent, but less than 20 percent of exposed areas are affected, or; where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the previous 12-month period.  38 C.F.R. § 4.118, DC 7806 (2008).  Id.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  Id.  A rating of 60 percent is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  Id.

	B.  Analysis

Based on a thorough review of all of the evidence of record, including VA examination reports, VA and private treatment records, and statements from the Veteran and his wife, the Board finds that while the Veteran's service-connected PFB has not been described to involve an area of the body greater than 20 percent or greater than 20 percent of exposed areas, it has been described in multiple VA examination reports as requiring the use of corticosteroids for periods of time greater than six weeks during preceding 12-month periods.  Therefore, a disability rating of 30 is warranted his skin disability under the criteria for rating skin conditions in effect during the pendency of his appeal.  See 38 C.F.R. § 4.118 DC 7806 (2008).

Addressing first the period of the Veteran's appeal prior to February 26, 2010, the Board observes that relevant medical evidence from this period consisted primarily of the January 2008 VA examination report.  Prior to this examination, a September 2005 VA Agent Orange Clinic report revealed that the Veteran was found to have mild tinea corporis of his groin and mild tinea pedis of his feet on examination in September 2005.  No reference was made, however, to his PFB.

Thus, the only substantive evidence of record describing the severity of the Veteran's service-connected PFB during the period prior to February 26, 2010 is found in the January 2008 VA skin diseases examination report.  During that examination, the Veteran's PFB was described as occurring intermittently and as consisting of small fine bumps on the face and a few moderate-sized bumps on the neck, with hyperpigmentation of the face.  He reported having flare ups every one-and-a-half months.  The examiner noted that the Veteran treated his PFB with hydrocortisone cream, a topical corticosteroid cream, and that treatment over the preceding 12-month period consisted of a cumulative period of greater than six weeks.  On examination, the examiner noted that the Veteran's PFB affected less than five percent of his exposed areas, and greater than five percent, but less than 20 percent of his total body area.  The examiner additionally diagnosed tinea pedis, noted as a very mild scaling of the feet, and tinea corporis, noted as consisting of mild erythema and moisture in the groin, bilaterally.  The examiner noted that the tinea corporis and tinea pedis were not the result of the Veteran's PFB.  Rather, tinea is the result of a fungal infection, where PFB usually consists of bumps and irritation of the skin cause by shaving, where free ends of tightly coiled hairs reenter the skin, causing a pseudofolliculitis, or foreign-body-like inflammatory response.  

Based on this examination report, describing the Veteran's PFB as affecting greater than five percent, but less than 20 percent of his total body area, the Board finds that the Veteran is entitled to a 10 percent disability rating under Diagnostic Code 7806, for the period prior to February 26, 2010.

Considering now the period from February 26, 2010, the Board observes that the Veteran was afforded a later VA skin diseases examination in February 2010.  His reported symptoms consisted of intermittent bumps after shaving lasting one to two weeks and occurring one to two times per months.  The examiner noted that the Veteran used a topical corticosteroid cream for a cumulative period of time greater than six weeks over the preceding 12 months.  On examination, the examiner described the Veteran's PFB as affecting greater than five percent, but less than 20 percent of exposed areas, and less than five percent of the total body area.  Other significant findings included hyperpigmented skin in the beard area with lesions along the neck line.  

The Veteran was afforded another VA skin diseases examination in June 2011.  During the examination, the Veteran reported that he would generally shave with a Gillette MP3 and that he intermittently used depilatories, but that he did not like to do so because of the smell.  The examiner noted that the Veteran did not take any corticosteroids or any immunosuppressive drugs for his condition.  The Veteran reported that he believed that he had skin problems all over his body and that the PFB also affected his upper back.  He described itching in the inguinal area, on the lower extremities, and on his feet.  He reported having a prescription for clotrimazole, one percent, as well as Aquaphor that he would use in the itchy areas.  On examination, the examiner noted ice-picking in the area of his beard, not visualized elsewhere on his face or neck.  The examiner noted that the Veteran's PFB affected less than one percent of his entire body surface area and 10 percent of his exposed body surface area, with evidence of mild ice-picking scars, with no nodules.  The examiner additionally diagnosed tinea cruris and tinea pedis, as well as some tinea involvement of the lower extremities and upper back.  

Based on all evidence of record, the Board finds that the symptoms associated with the Veteran's service-connected PFB, for the period from February 26, 2010, also most closely resemble the criteria for a 10 percent disability rating under 38 C.F.R. § 4.118, DC 7806, because the evidence shows that the PFB affects at least 5 percent, but not more than 20 percent of his exposed body area.  In contrast to the rating period prior to February 26, 2010, the Veteran has already been assigned a 10 percent rating for this rating period.

Although a 10 percent disability rating is warranted for the entire rating period on appeal, the evidence of record does not suggest that the Veteran is entitled to the next higher 30 percent disability rating at any time during the appellate period, or an even higher rating.  Here, the evidence does not suggest that at least 20 percent of the Veteran's total body or exposed areas are affected by his PFB.  Notably, although the Veteran has used a corticosteroid to treat his PFB, it has solely been the topical cream type and not the oral corticosteroid or other immunosuppressive systemic therapy contemplated by the rating criteria.  See 38 C.F.R. § 4.118, DC 7806 (2008).  The topical hydrocortisone treatment is already contemplated by the 10 percent rating.  Therefore, a higher rating is not warranted due to the lack of the area affected and because systemic therapy has not been shown.

In rating the Veteran's PFB, the Board has considered the applicability of diagnostic codes under the criteria for rating scars of the head, face or neck, i.e. DCs 7800, and 7803-7805.  Here, however, the Veteran has not at any time been shown to have scars that are deep, unstable, painful on examination, or that cause limited motion or limited function in any way, thus Diagnostic Codes 7803-7805 are clearly inapplicable.  See 38 C.F.R. § 4.118 (2008).  With respect to Diagnostic Code 7800, however, the Board does note that the February 2010 VA examiner noted hyperpigmentation of the skin in the area of the Veteran's beard and lesions along his neck line, and that the June 2011 VA examiner noted that the Veteran had ice-picking scars in the area of his beard.  Nonetheless, even if the Board were to rate the Veteran's PFB by analogy under Diagnostic Code 7800, in order to obtain a disability rating in excess of his currently awarded 10 percent, the Veteran would need to exhibit visible or palpable tissue loss, and, either gross distortion, or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or he would have to exhibit at least four characteristics of disfigurement.  In this case, there is no evidence of visible or palpable tissue loss, or of gross distortion or asymmetry of any feature or paired features.  

With respect to characteristics of disfigurement, the Veteran has been shown to have hyperpigmentation of his skin in the area of his beard and he has been noted to have ice-picking scars in the same area, analogous to abnormal skin texture.  However, there is no indication that the required area of six square inches has been affected by those symptoms.  See 38 C.F.R. § 4.118, DC 7800 (2008).  Additionally, none of the VA examiners has considered the Veteran's PFB to be disfiguring.  Therefore, a rating in excess of 10 percent under Diagnostic Code 7800 is not warranted in this case.

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular disability evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected PFB (i.e., facial rashes with hyperpigmented skin and ice-picking scars, requiring the use of corticosteroids) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 30 percent rating assigned under DC 7806 contemplates symptoms such as those exhibited by the Veteran, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.

For all the foregoing reasons, the Board finds that a 10 percent rating is warranted for the Veteran's PFB prior to February 26, 2010.  However, a rating in excess of 10 percent must be denied for the entire rating period on appeal.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The Veteran's claim of service connection for hemorrhoids is reopened; to this limited extent, the appeal of this issue is granted.

Entitlement to a 30 percent disability rating, but not higher, for service-connected PFB is granted for the entire appellate period, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran's remaining claims on appeal are those of entitlement to service connection for hemorrhoids, on the merits, and entitlement to increased disability ratings for service-connected essential hypertension, diabetic kidney disease, and DMII, with erectile dysfunction.  A remand is required with respect to these claims to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

With respect to his claim of entitlement to service connection for hemorrhoids, while the Veteran's STRs reveal that he sought treatment for constipation in August 1969, there is no indication that he specifically suffered from hemorrhoids during his military service.  He contended in a May 2009 statement, however, that his medical records should have indicated that he had been suffering from hemorrhoids upon discharge.  Moreover, during his January 2008 VA rectum and anus examination, he reported that he been suffering from hemorrhoids since 1970.  He reported having constant problems with hemorrhoid flare-ups since that time, and that the problem would never completely go away.  The VA examiner noted a history of surgery for hemorrhoids at the "Acipo Clinic" in 1972.  

Based on this evidence, the examiner diagnosed hemorrhoids.  The examiner did not, however, provide an opinion with respect to the etiology of the Veteran's hemorrhoid condition.  Accordingly, as this issue has now been reopened, the Board finds that pursuant to the duty to assist, the Veteran must be afforded a new and contemporaneous VA examination to obtain an opinion with respect to the nature and etiology of the Veteran's claims hemorrhoid condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence of an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).  The claim must also be remanded so that the AOJ may consider the reopened claim on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

With respect to his claims for increased ratings for hypertension and diabetic kidney disease, the Board finds that further development is required to adequately resolve these claims.  In this regard, the Board notes that service connection was granted for these claims in October 2010, and that these disabilities were assigned noncompensable disability ratings, effective July 2010.  The severity of these disabilities was last examined, however, during an October 2010 VA diabetes examination, before service connection was awarded.  Since that time, the Veteran suggested in his August 2011 VA Form 9 that the severity of these disabilities had increased.  Specifically, he contended that he began taking medication for diabetic kidney disease, and that the condition continued to get worse.  He contended that though he had been suffering from hypertension for many years, he was now taking several medications and that his hypertension continued to go up and down.

The Board observes that nearly two years have passed since the severity of these service-connected disabilities was last evaluated.  While the duty to assist does not necessarily require that a claim be remanded for VA examination solely because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the prior examination.  See VAOPGCPREC 11-95 (1995).  This is especially so given the length of time that has passed since the prior examination was conducted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Moreover, the Board finds that a current evaluation of these service-connected disabilities is required in order to obtain a complete disability picture and to appropriately adjudicate the merits of his increased rating claims, as he has essentially contended that his disability have increased in severity since they were last evaluated.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday, 7 Vet. App. at 526.  Therefore, the Board finds that on remand, the Veteran should be afforded appropriate VA examinations in order to determine all manifestations and the current severity of his service-connected chronic kidney disease and hypertension.

Finally, with respect to the Veteran's claim for an increased disability rating for DMII, with erectile dysfunction, the Board has construed the Veteran's July 2010 supplemental claim for DMII as a timely notice of disagreement with the October 2009 rating decision that denied his increased rating claim.  In making this determination, the Board points out that the Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD . . . finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (citing Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002)).  Thus, based on the Board's finding, remand for issuance of an SOC with respect to this issue is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for claimed disabilities on appeal at the VA Medical Center (VAMC) in Birmingham, Alabama, and records of his VA care, dated since August 2011, have not been associated with the claims file.  Under the law, VA must obtain outstanding treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, on remand, all relevant private treatment records should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this regard, the Board notes that the Veteran's hypertension has been treated at the Kirklin Clinic within the UAB Health System, and records of his treatment dated since February 2011 have not been associated with the claims file.  He additionally contended that he underwent surgery for his claimed hemorrhoid condition at the "Acipo Clinic" in 1972, however, records surrounding the time of his surgery are absent from the claims file.  Reasonable attempts should be made to obtain these private treatment records.  

Accordingly, these issues are REMANDED for the following actions:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed disabilities on appeal from the Birmingham VAMC, dated since August 2011.
	
2.  After securing the appropriate release forms, make arrangements to obtain the Veteran's complete private treatment records from the Kirklin Clinic within the UAB Health System, dated since February 2011, and any available treatment records pertaining to his claimed hemorrhoid surgery at Acipo Clinic in 1972.  The Veteran should additionally be asked to submit any copies of private treatment records in his possession.  All reasonable attempts should be made to obtain these records.  If any of the requested records are unavailable, a negative reply is required.

3.  Thereafter, schedule the Veteran for an appropriate VA examination related to his claim for service connection for hemorrhoids.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims file and a complete copy of this remand should be reviewed in association with the examination.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe the Veteran's hemorrhoid disability.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hemorrhoid disability had its clinical onset during active service or is related to any in-service event, disease, or injury, including the Veteran's noted instance of constipation during his active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Also, schedule the Veteran for an appropriate VA examination(s) to assess the severity of his service-connected diabetic kidney disease and his service-connected hypertension.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  All necessary studies and tests should be conducted.

The examiner should describe all manifestations and the current severity of the Veteran's present diabetic kidney disease.  Specifically, the examiner should report findings as to the frequency and persistence of any albuminuria; BUN and creatine levels; extent of decrease of function of the kidneys or other related organ systems (especially cardiovascular); hypertension; associated urine leakage, frequency, or obstructed voiding; gout; or urinary tract infection traceable to the service-connected disability.

Regarding the Veteran's hypertension, any indicated studies should be performed, and the examiner should record the Veteran's blood pressure readings.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Then, send the Veteran and his representative a statement of the case with respect to the issue of entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, with erectile dysfunction.  If the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board for further appellate procedure.

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the Veteran's claim for service connection for hemorrhoids and his increased rating claims for service-connected diabetic kidney disease and hypertension.  If any claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


